Judgment, Supreme Court, New York County (Rosalyn Richter, J.), rendered June 1, 2001, convicting defendant, after a jury trial, of murder in the second degree, manslaughter in the first degree, assault in the first degree (four counts) and criminal possession of a weapon in the second and third degrees, and sentencing him, to concurrent terms of 25 years to life, 25 years (five terms), 15 years and 7 years, unanimously affirmed.
Defendant’s present claims regarding the jury charge and the constitutionality of the depraved indifference statutes are *472unpreserved (see People v Turriago, 90 NY2d 77, 83-84 [1997]), and we decline to review them in the interest of justice. Were we to review these claims, we would reject them (see People v Mannix, 302 AD2d 297 [2003], lv denied 100 NY2d 622 [2003]; People v Monserate, 256 AD2d 15 [1998], lv denied 93 NY2d 855 [1999]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.